PUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 13-2246


RAYMOND DAKURA,

                  Petitioner,

           v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   October 29, 2014                    Decided:   November 24, 2014


Before MOTZ, KING, and KEENAN, Circuit Judges.


Petition for review denied by published opinion.      Judge King
wrote the opinion, in which Judge Motz and Judge Keenan joined.


ARGUED:   Alfred Lincoln Robertson, Jr., ROBERTSON LAW OFFICE,
PLLC, Alexandria, Virginia, for Petitioner. Erica Miles, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
ON BRIEF:   Stuart F. Delery, Assistant Attorney General, Civil
Division, Emily Anne Radford, Assistant Director, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.
KING, Circuit Judge:

     Raymond Dakura, a native of Ghana in West Africa, petitions

for review of the September 13, 2013 decision of the Board of

Immigration Appeals affirming the denial of his application for

adjustment of status (the “BIA Decision”). 1              As explained below,

we agree with the BIA that an alien — like Dakura — who falsely

claims United States citizenship in seeking private employment

is   inadmissible     as     a    matter     of     law    under    8     U.S.C.

§ 1182(a)(6)(C)(ii)(I) (the “false claim bar”).                 We therefore

deny Dakura’s petition for review.



                                     I.

     Dakura   entered      the   United    States   on    January   16,   2008,

pursuant to a nonimmigrant F-1 student visa.                Dakura overstayed

his visa by remaining in this country after he lost his status

as a student. 2     On August 5, 2009, the Department of Homeland

Security (the “DHS”) issued Dakura a notice to appear, thereby

     1
       The BIA Decision is found at J.A. 3-4. (Citations herein
to “J.A. ___” refer to the contents of the Joint Appendix filed
by the parties in this matter.)
     2
       An alien who has been admitted to the United States by way
of an F-1 student visa is “admitted for duration of status.” 8
C.F.R. § 214.2(f)(5)(i).     The term “duration of status” is
defined as “the time during which an F-1 student is pursuing a
full course of study at an educational institution . . . or
engaging in authorized practical training following completion
of studies.” Id.



                                      2
instituting         removal       proceedings         against        him.          The    evidence

submitted in those proceedings is summarized below.

                                                 A.

      Upon    entering        the    United       States       from       Ghana,      Dakura       was

enrolled as a student at Lindenwood University in Missouri.                                        His

uncle,     who      was   paying         Dakura’s      tuition          and    acting         as   his

sponsor, soon passed away.                    Because Dakura was unable to afford

college    tuition        and     related        expenses,         he     withdrew        from     the

university, though he hoped to return later, once he secured the

necessary resources.              At the time, Dakura was without any means

of   supporting       himself.            Dakura       met     a    man       in   Missouri        who

arranged      for     Dakura        to     see       Francis       Assamoir          in   northern

Virginia.        In March 2008, Dakura relocated to Virginia, where he

entered      into     a   support         agreement         with     Assamoir.            Pursuant

thereto,      Dakura      agreed         to    work     and        give    his       earnings       to

Assamoir, who was to provide Dakura with housing, calling cards,

and living expenses.

      In order to fulfill his part of the support agreement with

Assamoir,     Dakura        had    to     obtain      employment.              His    immigration

status, however, posed a serious obstacle.                              The Immigration and

Nationality Act (the “INA”) requires a job-seeker to verify that

he is either a United States citizen or a national of this

country,     and     thus     authorized         to    be    employed.             See    8    U.S.C.

§ 1324a(a)-(b).           Dakura bypassed that roadblock by using the

                                                 3
identities of two American citizens — Emmanuel Nicholas Habib

and    Solomon     Soehedey        —    to    establish          his    eligibility        for

employment at McDonald’s and Target.                       In each instance, Dakura

sought employment by executing the DHS’s Employment Eligibility

Verification Form I-9 (a “Form I-9”), as required by federal

law.       See    8     U.S.C.     § 1324a(b)(1)-(2),             8    C.F.R.      § 274a.2.

Therein,    Dakura       used      Habib’s        and     Soehedey’s         identities     at

McDonald’s and Target, marking and signing Forms I-9 to attest,

under penalty of perjury, that he was a “citizen or national of

the United States.”           J.A. 101.

       Dakura     continued        in   his       arrangement         with    Assamoir     for

approximately a year.              Dakura eventually balked, however, upon

realizing that the plan would not work, in that he was not

earning    or     saving      enough     money      to     re-enroll         at   Lindenwood

University.        Dakura thus decided to terminate the arrangement

with   Assamoir,        and   so    advised        him.      Assamoir         responded     by

reporting Dakura to the authorities.                       As a result, Dakura was

arrested and charged with several counts of identity theft and

forgery     for       using   false      identities         in    seeking         jobs    with

McDonald’s and Target.             Those charges were ultimately dismissed,

but they resulted in the DHS instituting removal proceedings.

       At a master calendar hearing in the immigration court on

May 12, 2010, Dakura conceded the allegations made in the notice

to appear.        In August 2010, while his removal proceedings were

                                              4
pending, Dakura married a woman who was already a United States

citizen.      On October 5, 2010, Dakura’s wife petitioned the DHS

for recognition of their marriage, seeking a visa for Dakura.

Upon approval of the visa petition, Dakura applied to the DHS

for   adjustment    of    his    status   to    that   of    a   lawful    permanent

resident (the “adjustment application”).                  On March 26, 2012, an

evidentiary hearing was conducted on the adjustment application.

                                          B.

       By oral decision of March 26, 2012, the Immigration Judge

deemed Dakura removable and denied his adjustment application

(the “IJ Decision”). 3          In so ruling, the IJ initially noted that

Dakura “admitted that he did not remain in status” under his F-1

student visa and conceded that he was removable.                    IJ Decision 2.

Those admissions satisfied the DHS’s burden of showing by clear

and convincing evidence that Dakura was removable.                   Id.    Turning

to    the    adjustment   application,         the   IJ     found   that   Dakura’s

testimony was “basically” credible.              Id. at 4. 4     Nonetheless, the


       3
           The IJ Decision is found at J.A. 14-19.
       4
       The IJ Decision suggested that Dakura’s testimony was not
entirely credible with respect to one factual point.      Dakura
testified that Habib, through Assamoir, had given Dakura
permission to use Habib’s identity in applying for work and
verifying his employment eligibility. See J.A. 90-91. The DHS,
however, presented contradictory evidence by way of Habib’s
victim statement to the police in connection with Dakura’s
criminal charges.   Id. at 99.    Therein, Habib averred that he
“never gave [Dakura] permission” to use his identity. Id.


                                          5
IJ    determined      that     Dakura    was     inadmissible            because   he    had

falsely represented himself to be a United States citizen on

Forms    I-9    in    seeking    employment.          In     so    concluding,     the    IJ

relied on the provisions of the false claim bar, which renders

inadmissible

       [a]ny alien who falsely represents, or has falsely
       represented, himself . . . to be a citizen of the
       United States for any purpose or benefit under this
       chapter (including section 1324a of this title) or any
       other Federal or State law.

8     U.S.C.    § 1182(a)(6)(C)(ii)(I).                The    IJ        then   found    that

Dakura’s “purpose” in representing himself as a citizen on the

Forms    I-9    was    “obviously       . . .    to    obtain       employment.”          IJ

Decision       4.     That    purpose,     the    IJ    reasoned,          “constitute[d]

applying       for    an     immigration       benefit,”          and    so    Dakura    was

inadmissible and thus ineligible for an adjustment of status.

Id.     Accordingly, the IJ ordered Dakura removed to Ghana.                              On

April 9, 2012, Dakura appealed the IJ Decision to the BIA.

        The BIA Decision of September 13, 2013, affirmed the IJ

Decision in all respects.              First, the BIA ruled that the IJ had

correctly      determined       that    Dakura    was      inadmissible         under    the

false claim bar, reasoning that “an alien who falsely claims

United States citizenship on a Form I-9 is seeking a ‘benefit’

under the [INA].”            BIA Decision 2.       Second, the BIA accorded no

weight to Dakura’s position that he had completed the Forms I-9

under duress, observing that Dakura “submitted no evidence in

                                           6
support of this claim.”         Id.     Third, the BIA reasoned that the

fact that Dakura was not convicted of identity theft was not

pertinent, because “a conviction is unnecessary to support a

finding of inadmissibility” under the INA.                Id.     Thus, the BIA

affirmed the IJ Decision and rejected Dakura’s appeal.

     Dakura has petitioned for our review of the BIA Decision.

We possess jurisdiction pursuant to 8 U.S.C. § 1252.



                                       II.

     Where, as here, the BIA has adopted an IJ decision and

issued its own decision, we review both rulings.                  See Jian Tao

Lin v. Holder, 611 F.3d 228, 235 (4th Cir. 2010).                         The BIA’s

determination that “an alien is not eligible for admission to

the United States is conclusive unless manifestly contrary to

law.”    8 U.S.C. § 1252(b)(4)(C).            We review legal issues de

novo.   See Djadjou v. Holder, 662 F.3d 265, 273 (4th Cir. 2011).

We review an IJ’s findings of fact for substantial evidence,

accepting     such   findings    as     conclusive    unless      a       reasonable

adjudicator    would   have     been   compelled     to   reach       a   different

conclusion.    See id.



                                       III.

     By his petition for review, Dakura contends that the BIA

Decision erred as a matter of law in ruling that an alien who

                                        7
falsely claims citizenship on a Form I-9 is inadmissible under

the   false      claim        bar.          While       recognizing      that        the        legal

authorities — including decisions of our sister circuits and our

own unpublished decisions — cut strongly against that argument,

Dakura maintains that private employment is not an immigration

benefit     within      the    meaning       of       the    false    claim     bar.        Dakura

alternatively urges that the false claim bar is not applicable

in these proceedings because his use of other identities did not

constitute direct claims of citizenship, he did not obtain an

immigration       benefit,           and     all       misrepresentations            about        his

identity were made under duress.

                                                 A.

      The    central     question           before      us     is   whether     an   alien        who

falsely claims citizenship on a Form I-9 is thereby rendered

inadmissible       pursuant        to      the   false       claim    bar.      As     explained

below,      we   are     satisfied          to        answer     that   question           in     the

affirmative. 5

      The INA requires that, in order for an alien to adjust his

status    to     that   of     a     lawful      permanent          resident,    he     must      be

admissible.       See 8 U.S.C. § 1255(a).                    The alien bears the burden

      5
       In unpublished decisions, we have similarly ruled that an
alien who falsely claims citizenship on a Form I-9 is
inadmissible under the false claim bar.    See Davis v. Holder,
472 F. App’x 234 (4th Cir. 2012); Ramsoondar v. Holder, 353 F.
App’x 845 (4th Cir. 2009).



                                                  8
of   proving    that      he    “clearly       and      beyond    doubt       . . .    is    not

inadmissible under [8 U.S.C. §] 1182.”                           Id. § 1229a(c)(2)(A);

see also Hashmi v. Mukasey, 533 F.3d 700, 702 (8th Cir. 2008)

(noting that an alien applying for adjustment of status “is in a

similar     position      to    an    alien    seeking          entry   into    the    United

States,”     and    therefore        shoulders          the   burden     of    establishing

admissibility).           Section      1182        identifies      several      bars    under

which aliens are legally “inadmissible” and thus “ineligible to

be   admitted       to    the        United        States,”      including       situations

implicating the false claim bar, where an alien makes a false

claim of United States citizenship.

      As    relevant     here,       the   false        claim    bar    provides      that    an

alien who falsely represents himself “to be a citizen of the

United     States   for    any       purpose       or   benefit    under      this    chapter

(including section 1324a of this title) or any other Federal or

State law is inadmissible.”                   8 U.S.C. § 1182(a)(6)(C)(ii)(I). 6

If an alien is inadmissible under the foregoing provision, a

discretionary waiver of admissibility is unavailable from the

Attorney General.              See Sandoval v. Holder, 641 F.3d 982, 986


      6
       Although not applicable here, a statutory exception to the
false claim bar applies to permanent residents who are minor
children of United States citizens, and who reasonably believed
that   they   possessed   citizenship   when  they   made   false
representations   with   respect   thereto.      See   8   U.S.C.
§ 1182(a)(6)(C)(ii)(II).



                                               9
(8th Cir. 2011) (“Unlike other kinds of misrepresentations, this

ground of inadmissibility is not waivable, and it triggers a

permanent bar to the alien’s admissibility into the country.”).

In addition to the false claim bar, the INA contains a mirror

provision,        found     at     8    U.S.C.      § 1227(a)(3)(D)(i),     which

establishes an identical legal standard that renders an alien

deportable — rather than inadmissible — for falsely claiming

citizenship in the United States. 7                 The courts have interpreted

the       scope    of     those    provisions        in   tandem,   relying    on

interpretations of one provision to construe the other.                       See,

e.g., Ferrans v. Holder, 612 F.3d 528, 531 (6th Cir. 2010).

      The     false      claim    bar   and    § 1227(a)(3)(D)(i)    have     been

applied to render aliens inadmissible or deportable in various

contexts,         such     as     where       the    alien    had   made      oral

misrepresentations to border officials in order to enter the

      7
       The INA uses the terms “inadmissible” and “deportable” to
differentiate between the admission status of aliens who are
subject to removal proceedings. An alien applying for admission
must prove that he is not “inadmissible.”         See 8 U.S.C.
§ 1255(a).    An alien previously admitted to the United States
may be ordered removed upon a determination that he is
“deportable.”    Id. § 1227.   Although the false claim bar and
§ 1227(a)(3)(D)(i) contain identical legal standards, they
differ with respect to the burden of proof. An alien bears the
burden of proving admissibility, and therefore must prove
“clearly and beyond doubt” that the false claim bar does not
apply.     Id. § 1229a(c)(2)(A).    The burden of proof under
§ 1227(a)(3)(D)(i) falls on the DHS, which must establish, by
clear and convincing evidence, that the alien is deportable.
Id. § 1229a(c)(3)(A).



                                          10
United States, see Dugboe v. Holder, 644 F.3d 462, 470 (6th Cir.

2011), or where the alien made misrepresentations on a passport

application, see Rodriguez v. Gonzales, 451 F.3d 60, 65 (2d Cir.

2006).    Not all false claims of citizenship, however, implicate

either the false claim bar or § 1227(a)(3)(D)(i).                           The courts

have    limited    the     applicability        of   those        statutory   bars    by

discerning whether the false claims of citizenship were made for

a “purpose or benefit” under the INA or other federal or state

law.     Thus, the Third Circuit determined that the false claim

bar does not apply if an alien falsely claimed to be a citizen

upon arrest, and if such claim was for the purpose of minimizing

the risk that the police would report him to the DHS.                                See

Castro   v.    Attorney      Gen.,   671   F.3d      356,    370    (3d    Cir.   2012).

Relatedly, the Sixth Circuit concluded that an alien’s false

claim of citizenship on a small business loan application did

not render him deportable under § 1227(a)(3)(D)(i), in that his

immigration status did not impact whether he obtained a loan.

See Hassan v. Holder, 604 F.3d 915, 928-29 (6th Cir. 2010).

       Several    of   our    sister   courts        of     appeals    have   directly

considered the issue we address today, and each has concluded

that falsely claiming United States citizenship on a Form I-9,

in   seeking     private     employment,        renders     the    alien   making    the

false claim inadmissible under the false claim bar or deportable

under § 1227(a)(3)(D)(i).            See Crocock v. Holder, 670 F.3d 400,

                                           11
403 (2d Cir. 2012) (concluding that false claim of citizenship

made in seeking private employment renders alien inadmissible or

deportable);        Ferrans,       612    F.3d      at     532    (same);    Rodriguez    v.

Mukasey, 519 F.3d 773, 777 (8th Cir. 2008) (same); Kechkar v.

Gonzales,     500     F.3d     1080,      1083-84         (10th     Cir.    2007)    (same);

Theodros v. Gonzales, 490 F.3d 396, 402 (5th Cir. 2007) (same).

Moreover, the Third Circuit — ruling on related issues — has

indicated it would adopt the same position.                                See Castro, 671

F.3d at 369 (“There is no question that [the false claim bar]

encompasses false claims of U.S. citizenship made during the

employment eligibility verification process.”).

      In so ruling, each of those courts of appeals has primarily

relied       on     the      texts        of        the     false       claim     bar    and

§ 1227(a)(3)(D)(i).            For example, the Eighth Circuit examined

the language of the false claim bar and determined that “the

explicit     reference        to    § 1324a         . . .    indicates       that    private

employment is a ‘purpose or benefit’ of the [INA].”                               Rodriguez,

519   F.3d    at    777.      That       result      was    compelled,       as   the   court

explained,         “because        § 1324a     prohibits          all      employers    from

knowingly employing unauthorized aliens, and a Form I-9 assists

an employer in complying with this requirement and the DHS in

enforcing compliance.”             Id.

      We are satisfied with the persuasive reasoning set forth in

Rodriguez, and agree that the false claim bar’s reference to

                                               12
§ 1324a     compels     the    conclusion           that    an     alien    who    falsely

represents    his     citizenship       on      a    Form    I-9    is     inadmissible. 8

Section 1324a(a)(1)(A) makes it “unlawful for a person or other

entity . . . to hire . . . an alien knowing the alien is an

unauthorized alien.”           An “unauthorized alien” is an alien not

“lawfully     admitted        for   permanent          residence”          or     otherwise

permitted by the Attorney General to be employed.                                 8 U.S.C.

§ 1324a(h)(3).

       Section 1324a(b) also requires that prospective employers

verify a prospective employee’s eligibility for employment.                               The

Form I-9 was created for that very purpose by the immigration

authorities, pursuant to the IRCA.                   See 8 C.F.R. § 274a.2(a)(2).

In order to properly complete a Form I-9, a prospective employer

must       physically         examine        the           prospective          employee’s

documentation, verifying his identity and eligibility to work.

Id. § 274a.2(b)(1)(ii)(A).              Both the prospective employee and

the    prospective    employer      must     then      attest,      under       penalty    of

perjury, that the prospective employee is not an unauthorized

alien.     See 8 U.S.C. § 1324a(b)(1)(A); 8 C.F.R. § 274a.2(a)(3).

       8
       The false claim bar was enacted in 1996 as part of the
Illegal Immigration Reform and Immigrant Responsibility Act of
1996, Pub. L. No. 104-208, div. C, § 344(a), 110 Stat. 3009-546,
3009-637.   The bar references § 1324a, which was enacted ten
years earlier by the Immigration Reform and Control Act of 1986
(the “IRCA”), Pub. L. No. 99-603, § 101(a)(1), 100 Stat. 3359,
3360-72.



                                           13
       The Form I-9 therefore constitutes an important component

of the INA’s regulatory scheme to prevent unauthorized aliens

from    obtaining   private       employment,    which     is    prohibited    by

§ 1324a.     As a result, the reference in the false claim bar to

the provisions of § 1324a leaves no room for doubt that private

employment    constitutes     a    “benefit”    under    the    INA.    We    thus

recognize that, pursuant to the false claim bar, an alien who

falsely claims to be a United States citizen on a Form I-9 in

seeking private employment is inadmissible as a matter of law.

                                       B.

       Having resolved the foregoing legal question, we turn to

the merits of Dakura’s petition for review.                 In executing each

Form I-9 — that is, when seeking employment at McDonald’s and

Target — Dakura checked the box attesting that he was a “citizen

or national of the United States.”              J.A. 101.       The IJ Decision

found, however, that Dakura had specifically “claim[ed] to be a

United States citizen.”           IJ Decision 4.        That finding is amply

supported by Dakura’s testimony, where he confirmed that, in

completing the Forms I-9, he was representing himself to be a

citizen — rather than a national.              And Dakura has not disputed

that finding to either the BIA or in this petition.                    Thus, the

evidence confirms the IJ’s finding, as affirmed by the BIA, that

Dakura falsely represented himself to be a United States citizen

for the purpose of seeking the benefit of private employment.

                                       14
      Dakura makes three other contentions with respect to why

the false claim bar does not render him inadmissible.                               First,

Dakura asserts that his “use of another’s identity was not a

statement by him that he was a U.S. citizen.”                         Br. of Pet’r 7.

Nevertheless, Dakura’s claims to McDonald’s and Target that he

was actually Habib and Soehedey — both United States citizens —

does not remove him from the purview of the false claim bar.

The salient fact is that Dakura attested on each of the Forms I-

9 that he — the person seeking employment — was a United States

citizen.      See Rodriguez, 519 F.3d at 774, 778 (affirming BIA

determination that alien was inadmissible under the false claim

bar   because      he      claimed     to     be       another    person      who     held

citizenship); see also Valadez-Munoz v. Holder, 623 F.3d 1304,

1308-09 (9th Cir. 2010) (same).

      Second, Dakura contends that the false claim bar does not

apply to him because he did not receive any benefit as a result

of his misrepresentations.              Rather, Dakura maintains, Assamoir

received all the benefits by keeping Dakura’s paychecks.                               The

false claim bar focuses on the reason that the false claim of

citizenship     was     made,      however,      not   the   effect    of    the claim.

Dakura’s    goal      in    claiming    to       be    a   citizen    was    to     obtain

employment.        As      he    acknowledged         at   the   IJ   hearing,      Dakura

entered    into    the     agreement     with      Assamoir      to   save   money     and

return to college.              Thus, Dakura falsely represented himself as

                                            15
a United States citizen in seeking to gain employment, which

constitutes an immigration benefit.

     Third, Dakura asserts that he acted under duress when he

misrepresented himself as a United States citizen.                    But he has

presented no supporting authority for the proposition that an

alien who makes a false claim of citizenship under duress is not

legally   inadmissible.           Importantly,      as   the   BIA    emphasized,

Dakura did not submit any evidence showing that his claims of

citizenship were made under duress.

     In   these      circumstances,     we    are    satisfied       that   Dakura

falsely claimed to be a United States citizen on Forms I-9 in

seeking the immigration benefit of private employment.                      Dakura

is therefore inadmissible as a matter of law under the false

claim   bar,   and    the   BIA    Decision   correctly        affirmed     the   IJ

Decision’s ruling that Dakura is not eligible for adjustment of

status.



                                       IV.

     Pursuant to the foregoing, we deny Dakura’s petition for

review.

                                                 PETITION FOR REVIEW DENIED




                                       16